Exhibit 3.2 RIVER FINANCIAL CORPORATION BY-LAWS TABLE OF CONTENTS ARTICLE I 1 OFFICES 1 REGISTERED OFFICE 1 PRINCIPAL OFFICE 1 OTHER OFFICES 1 ARTICLE II 1 MEETINGS OF SHAREHOLDERS 1 LOCATION 1 ANNUAL MEETINGS 1 SPECIAL MEETINGS 1 NOTICE OF SHAREHOLDERS’ MEETINGS 1 SHAREHOLDER LIST. 1 BUSINESS OF SPECIAL MEETINGS 1 QUORUM OF SHAREHOLDERS 2 ACTION BY SHAREHOLDERS 2 VOTING 2 WAIVER OF NOTICE 2 ACTION BY SHAREHOLDERS WITHOUT A MEETING 2 ARTICLE III 2 BOARD OF DIRECTORS 2 GENERAL POWERS, NUMBER, TENURE AND QUALIFICATIONS 2 VACANCIES 2 LOCATION OF MEETINGS. 2 ORGANIZATIONAL MEETING 3 REGULAR MEETINGS 3 SPECIAL MEETINGS 3 MEETINGS BY CONFERENCE TELEPHONE, ETC 3 QUORUM OF DIRECTORS 3 ACTION WITHOUT A MEETING 3 COMMITTEES 3 COMMITTEE MEETINGS, MINUTES AND REPORTS 3 COMPENSATION 4 TRANSACTIONS WITH DIRECTORS, ETC 4 ARTICLE IV 4 NOTICES 4 MANNER OF GIVING NOTICE 4 WAIVER OF NOTICE 4 ARTICLE V 4 OFFICERS 4 NUMBER 4 ELECTION 4 APPOINTIVE OFFICERS 4 COMPENSATION 4 TERM, REMOVAL, RESIGNATION AND VACANCIES 5 CHAIRMAN OF THE BOARD 5 VICE CHAIRMAN. 5 PRESIDENT 5 VICE PRESIDENTS 5 TREASURER 5 ASSISTANT TREASURERS 5 i SECRETARY. 5 ASSISTANT SECRETARY 6 CORPORATION, OFFICER AND EMPLOYEE BONDS 6 EXECUTION OF INSTRUMENTS 6 RECEIPTS, CHECKS, DRAFTS, ETC 6 ARTICLE VI 6 CAPITAL STOCK 6 CERTIFICATES 6 STOCK RECORDS 6 STOCK TRANSFER 7 LOST, DESTROYED AND MUTILATED CERTIFICATES 7 RECORD DATE 7 REGULATIONS 7 ARTICLE VII 7 GENERAL PROVISIONS 7 DECLARATION OF DISTRIBUTIONS 7 ANNUAL REPORTS TO SHAREHOLDERS 7 FISCAL YEAR 7 CORPORATION SEAL 7 INDEMNIFICATION 8 ARTICLE VIII 9 AMENDMENT OF BY-LAWS 9 ii RIVER FINANCIAL CORPORATION
